OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                                AUSTIN
GROVER SEUERS
*~RN‘r  GUWSAL




 ‘gonorable R. Pat Edwards
  Civil ‘District Attorney
  Records Eiullding
  Dallas 2, wxae
       .
  Dear Sir:




                          king es that term Is oosrnonlyunder-’
                           ss defined in 0ticI.e 652~ of Vernonts
                          e of the State of Texas, and fro3 kuow-
                        urnishlrg and using its rriros,lines,.
                 ftloilitiesend equipn?nt ln c;ny,zsnncrwhatso-
                 ever to any person, Sjrn, assooietion or cor-
                 poretlon in the State OS.Texas for the purpose
                 of reccivin2, trznsv&ttinc or deliverin in-
                 forsation used in Connection with. the offense
                 of bookr;okingOS that term is coxaonly under-
                 stood and as thot tern is defined in krticle
                 t52o 0P Vernon’s penal Code of the State of
                       n cn Aue;ust13, 1945, the *qW~os Gaily
                 Texas..
                 Sports I;e%%“jby one A. C. Cogins, msde appli-
                                                            -.-

                                                        ,




gonoreble H. Pat Edwards - pace.2


       ' ostiou to C. J. fnoe, General wmsger';oS
         Western Union Telegraph CODpang, Dellas,
         Terns, for sorvioos for the purposa of re-
         ceiving sporting inSomatlon of newi value.
         for use oxolusively in oonneotion with the
         publioatlon OS the YQxas Dailey Sports New.*    '
         Said application furthm stating that sold
       . publication is published daily and is dedicated       ."
         to reportlug aud digesting AmrIca*s latest
         sporting news, aljdthat much of It is dedioated
         to statistics and data of sporting lnforastion,
         suoh as.horso races, as well as analysis OS
         oport exports,.and articj.w.containin news
         of prize Sights, horse races, etc. ca Septet-
         her 20; 1945, said application was suppler,zonted
         by a oomunioetion from tho said A. 0. Cog&s                 :i
         atatlng in substanc6 that the Y!esternUnion
         facilities, If obta+ed,_rlll be used ex-
         olusivoly Sor tho sssezbllng of the news
        'published in the Taxas Dally Sports I?ew.
         The Question is : will the aoceotance be
         tha :,osternGrion 01"sum applications of the
         @exas Doily Sports Xem an5 tna Surnishln9 of      ..i
         said Sao~llties s;ecisiea in aaid~ic~i%Gis
         3n nny::iso vio3ZfZThe tijunction rolerrodto
        .hereln7
           Attiohed to ‘your request, mmkcd Exhibit W*, is a
'FublloationreSerro& to as *the Septernbor1Eth issue OS the
.TcxasDaily sporti lJe?rs, labsled as Vol 1, 110. SG,ttend being
 tresumbly a typical issue of the p.ublioationIn question.
 said %ssue of .suohpublication contains data about'various
 horse raoes to bs run, the condition OS the traoks, the stsrt-
 &times    for the moos, the nems bf the horseo participating,
 oa=ms of owners and jockays,.the weights, post positions, betting   ..
 eis, and past performnoa of entries, such publiootlon dots . ..,
 PJt.lnvita or offer to t&e or pla69 a horse raoo bet, nor ~1s
 '3J information.coztainacltherein concclrnioge plea0 v:hera,
 ::a F;Bmer in which, or the person or persons with whom, suoh
 ' bet nay bo plooed. On the oontrary, the said issue in qucs-
 %I states that hThc Texas Daily Spoxts mws eivos no advioo
 ta to bottlng, nor does it advise its readorc to do any betting.
  1r Publishes, as news, the opinions of recognized writers as to
                           ..;:.   '_'
            ..
                                                   2
                                               .          453


                                         ..

flonoreblsR. 2~6 Edwerds, page 3



                                                   ;i
tha relative mocritsof horse&    As in other m%tters of opinion,
these authoritlcs of ten diSsS?oa.with one enothor .*

           Sections 1, 6 Ond 6 of ArtLola 652i,‘Vernonfb Fonnl
gode of thijSeato    of Texss, read as follotis:
                   -
         ~Seotioil   1. Any porsix who L%kos or aacapto
     or plecea for enother -E bot or uageer of money or
     anything af valua on a horse RICO, dog race, suto-
     zaabixerace, motoraycla raw or en$ other ztce’.of
     .snp kind rjhatsoeverrfootbell @ma, baseha.‘.Same,       .
     athletic‘contest or sports avent of whatsaewr kind
     or cheracter; ox any porson who .offcrs to teke or
     aaoapt 02.plaee for.enot!xr eny suct?trotor ne~w;
     or any parson who 5s au &,-ant, servant or employee
     or othervfino,.  a Ids or encours~es snather to take ‘or
     accept ‘or place any nuah bet orevis@r; or any Dcroon
     who direotly or jnd+?ctly authorizes, aids or en-
   .-aouraScs olijqent, scrv&nt or etiployeaor other
     person to take or acccqt or plsco or trensmit any
      sauh bet or wager shall be giiiltyof book uskin snd
     upon aonviatlon be punishad by OomAfinerent.ti the
     State ,aanitentderyfor any term 0: yaws net 1585
           om (1). no3 nora than +?ivs (5,) or by .acnfine-
     .tJlrtn
     r&M In the county joil for not less t.h%nten (J.0)
    _day nor more.thssnone (1) year and by s fine of
     not less thsn On=%Bndrod ($l.OO.OO)DoLlare nor
     ewre’than One TMmn%nd’ (@.,OOO.OO) Dol?.ars.n
              . .
         *Sea, 3.. ft,shall be wlauZul. for any,Deroon
    or the aSant, sorvent or omplogee of any parson,’
    corD,orstionor association of peraohs, knosin~ly
    to fuxnish telephone, telogaj’h, telOtyF3, tObj.rjnt
    or radio sarvice or equipz.e:nt;
                                   or to pleco the same
    on any property in this Steta used for the pcrposo pro-’
    hibitcd by this Act or to ass’ist in tho violstion of
    qny or the proviolona of this Act by t.heSurhiahing
                                                    “:.   454’

            .


 ’ i                      .
Donorable Ii.Pat Edwards, p&e   4


     OS any telephone, toleeraph, talotypo, teicprlnt
     or radio service or ecuipmnt.     It shall also be      .’
     unlovifulfor any yorson or association of persons
     or corporutionn knowin@y to perdt any telephone,
     telogmph,. tcletypo, tolaprint, radio or othar
     meaa6 of co~~:unlcatianxhatover to rmain~ on any
     property qssedSor the purpose prohibited by this
     Aot. Any person or assooistion of persom or shy
     oorporatioriviolating any provision of this seotion
     shall be fined not less thsn One ffundred ($100.00)
     Dollars, nor nor8 then One Thousand ($1,000.00)
     DOllsrs. Do person or corporation eogsgsd in the busi-
     ness of Furnishing talephone, tclegreph, telctypa,
    tolepi’int, radio service or ecuipmnt to the publia
     &all be lisble in da.xsgeswhackit or they, in gooU
     faith, rafuae to furnish toleghcne, telegraph, tele-
     type, tcleprint, radio scrrioe ox cwipeent, or refuse
     to aontinu~ to 60 GO, believing it to ba used or it
     Is usad in violation of this Act,   or wh8re it or they’
     refuse to ‘furnish or to continue to Surninh telephone,
     tele@aph, teletype, telaprint, red10 service or ,equIpp-
     mmt after written notice Sra;sa grand jury, distriot
     attorney, ao’uatysttoruoy, sheriff, ahief of polioe,
     oonstable, any mxabor of the ,Ztste liighaaypatrol or
     sfato Dangar sorvedby ragiotered mil upon suoh par-
    ~sou, corporation.or association of persons, that the
     equipment or servloa Sumiahed to a particular per-
     son, corporation or place is being Surnished’in
     violation OS the provisions of this Aot. After
     suoh notice I35 been &:ivento any parson or oar-
     porotlon on&s&d in the business of furnishing telo-
     phone, tele@aph, toletyp0, teloprint, TsdiO SO~VioS
     or equipwnt to the public that such service or awip-
   * nsnt is being used ar is to be used in violation ‘of
     this Lot, tha continued furnishLag of suah service
     or equipment shelb be prim fqaic BVidO5C~    CS the
     kno~rlodgeof suoh person,  corporation  or assoola tion
     OS persons that saJ.dproperty or yIx3niseS81% being
     USOQ in oiolatioi of this Act.
              i

      fionorablezr.pat Eduiards,page 6



                $360. 6. Any room, place,     building, stru6turo
          or property or the furnlturo, fixtures or parapher-           ’
          nalia of uhatsoever kind 02 charactor usoa in oon-
          neotion rviththe offenso of book making or pursuing.
          the business of, book making, as dcfinod in this Aot,
          are hereby declared to be publie nuisances.            ::hen-
          ever the dietrlat attorney, criminal dlstrict attornoy,
          oouuty attorney or Attorney General has reliable in-
          fornation that ouch a nuisance exists ho shall fllo
          a 3Uit in the nami Of the State in the county where
          the  nuisnnco  23 8mg3a    to sxi.st tb obcto such nti-
          sanae. If jyTl,cxmtbe in favor ‘of tha State, than
          jud!,pont shall be rendered     abotine said nuisiinco
          aoa enjoininG the defondant or defenasnts froa maintain-
          tie the 8830 and Ordering tho 3ald prenises to be
          alosea for one year from date of said juagzent, uu-
          less tha defendants in said suit or the oxner’,tenant
          or los.:eoof 3eid proporty, nuke bond payab,leto the
          State at the county sect of the county where such
          nuisence is allegad to exist._.   in ~.
                                                the penal
                                                      .    5~ of
          not loss than One Thousand ($l,OOO.OO) Dollars nor
          mm     than Five Thousand ($S,OOO.OO) Dollers alth
          good afidsuffioient surctic5 to bo approved by the
          judge trying the oase conditioned that theacts pro-             .
          hlbited in this law shall not be done or pernitted
          to be done in or upon sajd promises       or the term of.
          tho injunction violated. On the violation of any
i,.       OOnditlon oi such bona or injunotion the Whole sUn
i         may be recovered as a ponalty ln the name and for ,~             .
<         the Stat8 in the county V:here such Conditions          are
i
I
          Violated, all such Suits to be. brou&ht by the dis-
I         triot attomsy,- orlminal district attorney, county
1         attorsoy of such oouuty, or the Attorney General of
i         TEaS.”
    i Ya         said injunction, heretofore rendered 03 atorosaid
       (p nor in force and effeot aGeinst the ‘aaid CezoternUniofi
    !. faleQiraphOox~any, wa3 rendered on a morn ori&ioal petition
    i mod in said suit by the Attorney General    of Texss unaa: ona
       kt tirtue of Eec. 6 of Art. GWa, mpra,. In said petition it
    . as alleGed, in ~,onwol, that the defen&ent.,PXWrh UuLOh.
    ‘.
   4’
    i
. :
    a    I
        I.’                     ::
        :

fiosorable I?. fat Zdaords,   j%It'e0



geIly Sgorta f;fm,end t?.e furniuklng   of tho faoii..'titis
applied for tkereln, end as tt?orein lizltcd, uou&S in no-
wlso rlolate tho sold lnjur-,otion egainst tho zzcstsm Ijnion




                                        Robert   2.    iettt-sro,          Jr.
                                                      'Assistant
RlL:M




                                                             ..
                    .
                                                              .
                                                                  ‘.
                                                                       .

                                                      . ~.




              . -